DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  In addition, acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 16/760,054, filed on April 29, 2020.

Oath/Declaration
Oath/Declaration as filed on April 29, 2020 is noted by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, and 4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jeong et al., U.S. Patent Application Publication 2018/0090530 A1 (hereinafter Jeong).
Regarding claim 1, Jeong teaches a substrate (100G FIG. 18, paragraph[0088] of Jeong teaches referring to the drawing, in a fan-out sensor package 100G according to another exemplary embodiment in the present disclosure, an encapsulant 130 may encapsulate at least portions of a first interconnection member 110 and an inactive surface of a sensor 120; in addition, a second interconnection member 140 may be disposed on the first interconnection member 110 and an active surface of the sensor 120; in this case, the first interconnection member 110 may include redistribution layers 112a, 112b, 112c, and 112d electrically connected to connection pads 122 of the sensor 120; in addition, the second interconnection member 140 may include a redistribution layer 142 electrically connected to the connection pads 122 of the sensor 120; meanwhile, one or more 112a and 112b of the redistribution layers 112a, 112b, 112c, and 112d of the first interconnection member 110 may be disposed on a level between the active surface and the inactive surface of the sensor 120; and as described above, the second interconnection member 140 may be disposed on the active surface of the sensor 120, and the connection pads 122 may thus be redistributed through a short signal path, the first interconnection member 110 may include a larger number of redistribution layers 112a, 112b, 112c, and 112d, and the number of layers of the second interconnection member 140 may thus be significantly reduced, and a redistribution layer may be omitted from the inactive surface of the sensor 120, and the fan-out sensor package 100G may thus be further thinned and miniaturized while having the same function, as described above), comprising: 
(130, 110, 120, 122 FIG. 18, paragraph[0140] of Jeong teaches referring to the drawing, in a fan-out sensor package 100G according to another exemplary embodiment in the present disclosure, an encapsulant 130 may encapsulate at least portions of a first interconnection member 110 and an inactive surface of a sensor 120; in addition, a second interconnection member 140 may be disposed on the first interconnection member 110 and an active surface of the sensor 120; in this case, the first interconnection member 110 may include redistribution layers 112a, 112b, 112c, and 112d electrically connected to connection pads 122 of the sensor 120; in addition, the second interconnection member 140 may include a redistribution layer 142 electrically connected to the connection pads 122 of the sensor 120; meanwhile, one or more 112a and 112b of the redistribution layers 112a, 112b, 112c, and 112d of the first interconnection member 110 may be disposed on a level between the active surface and the inactive surface of the sensor 120; and as described above, the second interconnection member 140 may be disposed on the active surface of the sensor 120, and the connection pads 122 may thus be redistributed through a short signal path, the first interconnection member 110 may include a larger number of redistribution layers 112a, 112b, 112c, and 112d, and the number of layers of the second interconnection member 140 may thus be significantly reduced, and a redistribution layer may be omitted from the inactive surface of the sensor 120, and the fan-out sensor package 100G may thus be further thinned and miniaturized while having the same function, as described above, and See also at least paragraphs[0073], [0079], and [0138] of Jeong (i.e., Jeong teaches a sensor within an opening of a first interconnection member that is on an encapsulant, wherein a connection pad is included within the first interconnection member and is electrically connected with the sensor)).
Regarding claim 2, Jeong teaches t10he substrate according to claim 1, wherein the film layer comprises a plurality of sub-layers, and the connection line is located in one of the plurality of sub-layers (112a-112d and 113a-113b FIG. 18, paragraph[0141] of Jeong teaches the first interconnection member 110 may include a first insulating layer 111a, a first redistribution layer 112a and a second redistribution layer 112b disposed on opposite surfaces of the first insulating layer 111a, respectively, a second insulating layer 111b disposed on the first insulating layer 111a and covering the first redistribution layer 112a, a third redistribution layer 112c disposed on the second insulating layer 111b, a third insulating layer 111c disposed on the first insulating layer 111a and covering the second redistribution layer 112b, and a fourth redistribution layer 112d disposed on the third insulating layer 111c; the first to fourth redistribution layers 112a, 112b, 112c, and 112d may be electrically connected to the connection pads 122; since the first interconnection member 110 may include a larger number of redistribution layers 112a, 112b, 112c, and 112d, the second interconnection member 140 may be further simplified; therefore, a decrease in a yield depending on a defect occurring in a process of forming the second interconnection member 140 may be improved; and the first to fourth redistribution layers 112a, 112b, 112c, and 112d may be electrically connected to each other by first to third vias 113a, 113b, and 113c each penetrating through the first to third insulating layers 111a, 111b, and 111c, and See also at least paragraphs[0073], [0079], [0138], and [0140] of Jeong (i.e., Jeong teaches a sensor within an opening of a first interconnection member that includes redistribution layers and vias, wherein a connection pad is included within the first interconnection member and is electrically connected with the sensor, the redistribution layers, and the vias)).
Regarding claim 4, Jeong teaches the substrate according to claim 1, wherein the film layer comprises a heat dissipation film (FIG. 18, paragraph[0141] of Jeong teaches meanwhile, although not illustrated in the drawings, a metal thin film may be formed on a wall of the through-hole 110H, if necessary, in order to dissipate heat or block electromagnetic waves; in addition, a plurality of sensors 120 performing functions that are the same as or different from each other may be disposed in the through-hole 110H; in addition, another semiconductor chip such as an application specific integrated circuit (ASIC), or the like, may be disposed in the through-hole 110H; and in addition, a separate surface mounted component may be mounted on a surface of the passivation layer 150, and See also at least paragraphs[0073] and [0138] of Jeong (i.e., Jeong teaches a metal thin film, on a wall of a through-hole of a first connection member, to dissipate heat)).

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong, in view of Baek et al., U.S. Patent Application Publication 2018/0294299 A1 (hereinafter Baek).
Regarding claim 12, Jeong teaches the substrate according to claim 1; but does not expressly a display panel, comprising.
However, Baek teaches a display panel, comprising (192 FIG. 9, paragraph[0087] of Baek teaches meanwhile, a metal shield 191 protecting a region in which the infrared cut-off filter 150 is not disposed may be disposed on the insulating member 141 of the fan-out sensor package 100A according to the exemplary embodiment; in addition, a display panel 192 may be disposed on the metal shield 191; in this case, the fan-out sensor package 100A according to the exemplary embodiment may be modularized; the metal shield 191 and the display panel 192 may be attached to each other using the known adhesive, or the like; the display panel 192 may be an organic light emitting diode (OLED) panel; light emitted from the OLED panel 192 may arrive at the image sensor 120 through the infrared cut-off filter 150, the optical lens 125, and the like; in this case, when a finger of a user is recognized on the OLED panel 192, the image sensor 120 may recognize an image of specific light transferred from the OLED panel 192 thereto through the infrared cut-off filter 150 and the optical lens 125; and that is, an optical fingerprint sensor module may be provided, and See also at least paragraph[0072] of Baek (i.e., Baek teaches an OLED panel having an encapsulant within which an image sensor is encapsulated)).
Furthermore, Jeong and Baek are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming the sensing device that is an image sensor within a cavity on a suitable substrate.  Jeong based on Baek to have a display panel, comprising the substrate according to claim 1.  One reason for the modification as taught by Baek is to have a sensor device capable of recognizing a fingerprint in an optical manner (paragraph[0002] of Baek).
Regarding claim 15, Jeong and Baek teach a display device, comprising the display panel according to claim 12 (192 FIGS. 1-2, and 9, paragraph[0087] of Baek teaches meanwhile, a metal shield 191 protecting a region in which the infrared cut-off filter 150 is not disposed may be disposed on the insulating member 141 of the fan-out sensor package 100A according to the exemplary embodiment; in addition, a display panel 192 may be disposed on the metal shield 191; in this case, the fan-out sensor package 100A according to the exemplary embodiment may be modularized; the metal shield 191 and the display panel 192 may be attached to each other using the known adhesive, or the like; the display panel 192 may be an organic light emitting diode (OLED) panel; light emitted from the OLED panel 192 may arrive at the image sensor 120 through the infrared cut-off filter 150, the optical lens 125, and the like; in this case, when a finger of a user is recognized on the OLED panel 192, the image sensor 120 may recognize an image of specific light transferred from the OLED panel 192 thereto through the infrared cut-off filter 150 and the optical lens 125; and that is, an optical fingerprint sensor module may be provided, and See also at least paragraphs[0031], [0039]-[0042] and [0072] of Baek (i.e., Baek teaches a smartphone with an OLED panel having an encapsulant within which an image sensor is encapsulated)).
Regarding claim 18, Jeong and Baek teach wherein the film layer comprises a plurality of sub-layers, and the connection line is located in one of the plurality of sub-layers (112a-112d and 113a-113b FIG. 18, paragraph[0141] of Jeong teaches the first interconnection member 110 may include a first insulating layer 111a, a first redistribution layer 112a and a second redistribution layer 112b disposed on opposite surfaces of the first insulating layer 111a, respectively, a second insulating layer 111b disposed on the first insulating layer 111a and covering the first redistribution layer 112a, a third redistribution layer 112c disposed on the second insulating layer 111b, a third insulating layer 111c disposed on the first insulating layer 111a and covering the second redistribution layer 112b, and a fourth redistribution layer 112d disposed on the third insulating layer 111c; the first to fourth redistribution layers 112a, 112b, 112c, and 112d may be electrically connected to the connection pads 122; since the first interconnection member 110 may include a larger number of redistribution layers 112a, 112b, 112c, and 112d, the second interconnection member 140 may be further simplified; therefore, a decrease in a yield depending on a defect occurring in a process of forming the second interconnection member 140 may be improved; and the first to fourth redistribution layers 112a, 112b, 112c, and 112d may be electrically connected to each other by first to third vias 113a, 113b, and 113c each penetrating through the first to third insulating layers 111a, 111b, and 111c, and See also at least paragraphs[0073], [0079], [0138], and [0140] of Jeong (i.e., Jeong teaches a sensor within an opening of a first interconnection member that includes redistribution layers and vias, wherein a connection pad is included within the first interconnection member and is electrically connected with the sensor, the redistribution layers, and the vias)).
Regarding claim 20, Jeong and Baek wherein the film layer comprises a heat dissipation film (FIG. 18, paragraph[0096] of Jeong teaches meanwhile, although not illustrated in the drawings, a metal thin film may be formed on a wall of the through-hole 110H, if necessary, in order to dissipate heat or block electromagnetic waves; in addition, a plurality of sensors 120 performing functions that are the same as or different from each other may be disposed in the through-hole 110H; in addition, another semiconductor chip such as an application specific integrated circuit (ASIC), or the like, may be disposed in the through-hole 110H; and in addition, a separate surface mounted component may be mounted on a surface of the passivation layer 150, and See also at least paragraphs[0073] and [0138] of Jeong (i.e., Jeong teaches a metal thin film, on a wall of a through-hole of a first connection member, to dissipate heat)).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong, in view of Baek, and Bae et al., U.S. Patent Application Publication 2016/0266695 A1 (hereinafter Bae).
Regarding claim 13, Jeong and Baek teach the display panel according to claim 12, but do not expressly teach wherein the display panel is a liquid crystal display panel, and the substrate is an array substrate of the liquid crystal display panel, and the liquid crystal display panel comprises a thin film transistor on a surface of the base substrate facing the film layer and the fingerprint identification circuit.  
However, Bae teaches wherein the display panel is a liquid crystal display panel, and the substrate is an array substrate of the liquid crystal display panel (SID, 210 FIG. 9, paragraph[0092] of Bae teaches according to an embodiment of the present invention, the sensor-integrated display panel SID may be, for example, an LCD panel with which an optical sensor array is integrated; the sensor-integrated display panel SID includes an upper substrate 250, a lower substrate 210, and a liquid crystal layer 230 sealed therebetween, as illustrated in FIG. 9; and a pixel TFT array layer 220 including a TFT array driving a plurality of pixels is formed at an inner side of the lower substrate 210), and the liquid crystal display panel comprises a thin film transistor on a surface of the base substrate facing the film layer and the fingerprint identification circuit (223 FIGS. 9-11, paragraph[0096] of Bae teaches with the liquid crystal layer 230 as a center, the lower substrate 210 and the pixel TFT array layer 220 formed on the lower substrate 210 may be disposed under the liquid crystal layer 230; the pixel TFT array layer 220 includes metal interconnections 222, that is, data lines and gate lines arranged to cross each other, an insulating layer 225, pixel electrodes 221, and pixel-driving TFTs 223; actually, the gate lines and the data lines are formed in different layers with an insulating layer therebetween, and the pixel-driving TFTs 223 have a structure in which metal electrodes, an insulating layer, semiconductor channels, and the like are stacked; and however, they are expressed simply in FIG. 11, and See also at least paragraphs[0092]-[0097] of Bae (i.e., Bae teaches pixel-driving TFTs on a lower substrate facing a color filter layer that is integrated with an optical sensor array)).
Furthermore, Jeong, Baek, and Bae are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming the sensing device that is a sensor within a cavity on a suitable substrate.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Jeong based on Baek and Bae wherein the display panel is a liquid crystal display panel, and the substrate is an array substrate of the liquid crystal display panel, and the liquid crystal display panel comprises a thin film transistor on a Bae is to have a display apparatus having a display function and also including a sensor array detecting a fingerprint by receiving light reflected from a fingerprint pattern (paragraph[0003] of Bae).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong, in view of Baek, and Qin et al., U.S. Patent Application Publication 2021/0335915 A1 (hereinafter Qin).
Regarding claim 14, Jeong and Baek teach the display panel according to claim 12, but do not expressly teach wherein the display panel is an electroluminescent display panel, and the substrate is an OLED substrate or a QLED substrate of the electroluminescent display panel, and the electroluminescent display panel comprises a thin film transistor, a first electrode, a light-emitting functional layer and a second electrode on a surface of the base substrate facing the film layer and the fingerprint identification circuit.
However, Qin teaches wherein the display panel is an electroluminescent display panel, and the substrate is an OLED substrate or a QLED substrate of the electroluminescent display panel (223 FIG. 1A, paragraph[0066] of Qin teaches the array substrate as described above can be applied in a display panel of a self-luminescence type, such as an organic light-emitting diode (OLED) display panel, a quantum dot light-emitting diode (QLED) display panel, etc; and accordingly, in these types of the display panel, the array substrate further includes other functional elements and film layers, and See also at least paragraphs[0052]-[0054], [0060], and [0068] of Qin (i.e., Qin teaches an OLED display panel or even a QLED display panel on a substrate)), and the electroluminescent display panel comprises a thin film transistor, a first electrode, a light-emitting functional layer and a second electrode on a surface of the base substrate facing the film layer and the fingerprint identification (3, 11, 8, 7a FIG. 1A, paragraph[0067] of Qin teaches specifically, as further illustrated in FIG. 1A, the above embodiments of the array substrate further include a passivation layer 6, a second electrode layer 7, a pixel defining layer 8, a plurality of light-emitting members 10, and a first electrode layer 11, which are all arranged between the film layers for the at least one sensing thin-film transistor 3 and the plurality of display thin-film transistors 2 and the packaging layer 13, and See also at least paragraphs[0068]-[0074] of Qin (i.e., Qin teaches an array substrate, implemented in a display panel, having at least one sensing thin-film transistor, a cathode, a pixel defining layer having a plurality of light-emitting members, and an anode on a substrate facing film layers)).
Furthermore, Jeong, Baek, and Qin are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming the sensing device that is a sensor within a cavity on a suitable substrate.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Jeong based on Baek and Qin wherein the display panel is an electroluminescent display panel, and the substrate is an OLED substrate or a QLED substrate of the electroluminescent display panel, and the electroluminescent display panel comprises a thin film transistor, a first electrode, a light-emitting functional layer and a second electrode on a surface of the base substrate facing the film layer and the fingerprint identification circuit.  One reason for the modification as taught by Qin is to have at least one sensor of different functionalities integrated in a suitable array substrate that is applied in a display panel (paragraphs[0066] and [0097] of Qin).


Potentially Allowable Subject Matter
Claims 3, 5-11, 16-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 3, 5-8, 9-11, 16-17, and 19 the prior art references of record do not teach the combination of all element limitations as presently claimed.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621